DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, Claims 8-20, in the reply filed on 29 July 2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 July 2021.
Claim Objections
Claim 11 is objected to because of the following informalities: In line 2, the recitation “paired notches” should be “paired said notches”.  
Claim 15 is objected to because of the following informalities: In line 2, the recitation “paired notches” should be “paired said notches”.  
Claim 17 is objected to because of the following informalities: In line 1, the recitation “first bracket” should be “first said bracket”. In line 2, the recitation “second bracket” should be “second said bracket”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


With respect to claim 14: In line 7, the recitation “the plurality of spaced hooks” lacks antecedent basis.
With respect to claims 15-20: The claims are rejected under 35 U.S.C. § 112(b) via dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,401,222 (Kulikowski).
With respect to claim 8: Kulikowski discloses a storage system, comprising: at least one upright rail (standard 12) having a front side with notches (slots 14) formed along a length thereof, the at least one upright rail arranged to be attached to an upright support surface (wall panel 10); a bracket (mounting clip 42) arranged to be attached to the at least one upright rail and having a longitudinal axis (vertical in Fig. 1), the bracket 
With respect to claim 12: See Fig. 1. When the mounting clip 42 is attached to the standard 12, leg 46 is positioned primarily to the right of the front side of the standard 12. This meets the claim as written. 
With respect to claim 14: See Fig. 1 and Col. 2 line 45 to Col. 4 line 8. Kulikowski discloses a method for installing a storage system, comprising: providing an upright rail (standard 12) having a front side with notches (slots 14) formed along a length thereof, 12AMSPC 0101 PUSP installing the upright rail upon an upright support surface (wall panel 10); providing a bracket (mounting clip 42) including a mounting plate (leg 46) and a plurality of hooks (T-shaped connectors 48 and leg 50) extending therefrom, the bracket having a longitudinal axis (vertical in Fig. 1) and the mounting plate having at least one mounting slot (elongated slots 44) formed therein in an orientation transverse to the longitudinal axis (horizontal in Fig. 1); attaching the bracket to the upright rail by engaging the plurality of spaced hooks with the notches; mounting a subassembly (tray 60, rail member 16, and end cap members 30) to the bracket via a fastener (screws 52) received in the at least .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,401,222 (Kulikowski) as applied to claims 8 and 14 above, and further in view of US 2,772,846 (Skar).
With respect to claims 11 and 15: Skar discloses columns 10 having punched openings 12 formed a linear array with two columns and multiple rows to define a series of paired punched openings 12 in an inner column and an outer column. This allows two brackets two be attached to the column 10 at a given height, with one bracket in the inner column and a second bracket in the outer column (Figs. 3 and 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kulikowski’s standard 12 to have an array of the slots 14 in a similar manner as Skar’s column 10 and punched openings 12, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification because the array allows attachment of additional trays, supports, etc. to Kulikowski’s standard 12. 
With respect to claim 16: Skar Fig. 1 makes obvious the claim as written. 
With respect to claim 17: Skar Figs. 3 and 7 make obvious the claim as written. 

Claims 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,401,222 (Kulikowski) as applied to claims 8 and 14 above, and further in view of US 7,506,772 B2 (Chen).
With respect to claims 13 and 18: Kulikowski discloses paper-handling trays 16 attached to the standard 12. 
Chen discloses attaching a box-type container 20b with a plurality of drawers 23 to vertical posts 10 using hangers 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kulikowski’s invention by mounting Chen’s container 
One would be motivated to make such a modification in order to store different types, sizes, etc. of items, as an obvious alternative to Kulikowski’s trays 16 that are intended to hold paper. 
In the combination, the container 20b makes obvious the claimed “drawer receptacle frame”. The drawers 23 make obvious the claimed “a drawer”.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The claim objections and claim rejections under 35 U.S.C. § 112 made in this Office action must be overcome in order to place the application in condition for allowance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637